Citation Nr: 1547529	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled for a Board hearing in August 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDING OF FACT

The Veteran's currently diagnosed hypertension is related to her active military service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for hypertension.  Specifically, she contends that she had several elevated blood pressure readings in service, was placed on medication to control her blood pressure in service, and has a current diagnosis of hypertension and continues to take medication to control her blood pressure.  After a careful review of the evidence of record, the Board finds that service connection is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Under 38 C.F.R. § 3.303(b)  there are two alternate means of establishing service connection for certain enumerated chronic conditions, including hypertension.  First, if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, service connection will be warranted unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran has a current diagnosis of hypertension.  In February 2014, the Veteran underwent a VA examination and at that time, she was diagnosed with hypertension and it is noted that she takes continuous medication to manage her disability.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records show that the between February 2003 and November 2003, she had several instances of elevated blood pressure readings.  For instance, in March 2003 she had a blood pressure (bp) reading of 139/90, another March 2003 record noted bp of 168/95, an April 2003 record noted bp of 160/90 and in June 2003 it was 159/92.  By October 2003, the Veteran was having consistent elevated bp readings, of 143/79 and 187/108.  On October 30, 2003, the Veteran went to see an occupational therapist and two bp readings were taken at this appointment.  The Veteran's first reading was 158/110 and the second was 158/128.  On the very same day she had another reading of 160/99.  

The rating criteria states that high blood pressure or hypertension is diastolic blood pressure predominately 90mm or above.  Therefore, the Board finds evidence that the Veteran had hypertension in service by October 2003.  

In February 2013, the Veteran was afforded a VA examination to determine the etiology of her currently diagnosed hypertension.  The examiner determined that the Veteran's hypertension was not related to service because there were no findings of an in-service event or injury that resulted in signs and symptoms of elevated blood pressure, a functional impairment, or an in-service diagnosis of the Veteran's claimed condition.  The examiner based this opinion on the rationale that her hypertension was most likely cause by or a result of oral birth control pills. 

The Board takes exception to the examiners opinion.  As noted above, there is evidence that the Veteran's blood pressure increased during her active duty service.  Her blood pressure readings by October 2003 were so high that she met the definition of hypertension and she was placed on medication to control her blood pressure in service.  Secondly, the Veteran states that she had been on birth control pills since she was a teenager and she did not have problems with her blood pressure until she went to active duty service.  It is noted that the Veteran was an Army Reservist for 10 years prior to her active duty service.  A review of her Report of Medical History from November 1992 states that the Veteran was taking birth control pills at the time and her Report of Medical History from the same date states that her blood pressure was 102/62.  As such, the Board finds the examiners opinion to be inadequate to determine nexus as the opinion was based upon incorrect facts, namely that she did not have hypertension in service.  

Due to the fact that the Veteran was treated for high blood pressure in service, was placed on medication to control such high blood pressure, and by October 2003 was having bp readings that met the diagnosis of hypertension in service, the Board finds that service connection is warranted, based upon 38 C.F.R. § 3.303(b), diagnosis of a chronic disease in service under 38 C.F.R. § 3.309 with a showing of continuity of symptomatology since service.  

Therefore, after considering the totality of the record, the Board finds the evidence to be in relative equipoise as to the question of service connection.  The Veteran had elevated bp readings in service; by October 2003 the Veteran's bp reading met the definition of hypertension, was treated for elevated blood pressure and placed on medication in service, and has a current diagnosis and receives treatment for hypertension.  As such, the Board is granting the benefit of the doubt to the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for hypertension is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


